Citation Nr: 1041465	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right arm disability.  

2.  Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1992 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the case 
was issued in December 2006, and a substantive appeal was 
received in January 2007.  The Veteran had requested both an RO 
hearing and a Board hearing, but he failed to report for them in 
May 2007 and September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for disabilities manifested 
by left and right arm pain.  The Board notes that service 
connection is in effect for right and left shoulder disabilities 
and for a C7 compression fracture.  The Veteran's representative 
has advanced a secondary service connection theory.  Under the 
circumstances, VA examination with medical opinion is 
appropriate. 

It is not clear that the Veteran is even asserting that he has 
separate disability of the arms related to his active duty 
service.  However, it is appropriate to direct a medical opinion 
as to such a direct service connection theory to fully consider 
all avenues of service connection. 

In view of the secondary service connection theory, the RO should 
also take appropriate action to ensure proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) as to that theory. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with 
the VCAA notice regarding the secondary 
service connection claim.   

2.  The RO should schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of the claimed 
bilateral arm pain disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

The examiner should clearly report the 
medical diagnosis for any disability 
manifested by bilateral arm pain found on 
examination.  As to any such separately 
diagnosed disability involving the arms, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability is causally related 
to the Veteran's active duty service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability is proximately due 
to, or caused by, the already service-
connected bilateral shoulder disabilities 
and/or the already service-connected 
cervical spine disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability has been aggravated 
by, the already service-connected 
bilateral shoulder disabilities and/or the 
already service-connected cervical spine 
disability?

A detailed rationale should be furnished 
for all opinions. 

3.  The RO should then review the expanded 
record and determine if service connection 
is warranted under both direct and 
secondary service connection theories, 
including aggravation by a service-
connected disability.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


